Exhibit 10.13
 
 
Consulting Agreement
 
I, Andrew Kielbania, accept the position of Chief Scientist of Bioneutral
Laboratories Corporation USA (the “Company”).  I will accept responsibilities
and take direction from the Company’s Board of Directors.  I accept this
position as of January 1, 2008 as a contractor for total monthly compensation of
$10,000.  Such compensation will not be paid until the Company has adequate
funds in order to make payment on the compensation owed to me.  No other
compensation arrangements exist between myself and the Company.
 
 

Contractor:       /s/ Andrew Kielbania    Andrew Kielbania       For the
Company:   /s/ Raj Pamani    Raj Pamani, Director  

 